Citation Nr: 9935205	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1949 
in the Philippine Scouts.


The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
February 1996.  She appealed to the Board of Veterans' 
Appeals (Board).  

In May 1996, the appellant specifically withdrew her prior 
request for a personal hearing.

In May 1998, the Board denied the claim as not well-grounded 
and the appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel filed a motion requesting that the Court 
vacate the April 1998 decision by the Board and remand the 
case for further development of the evidence and 
readjudication.  The appellant was notified of the 
Secretary's motion and did not oppose it.

The Court granted the Secretary's motion in April 1999, 
vacated the Board's May 1998 decision and remanded the case 
to the Board for compliance with directives that were 
specified by the Court.  

In a letter dated July 6, 1999, the Board notified the 
appellant that her appeal was recently transferred to the 
Board and as provided in the Court's order she had 90 days 
within which to furnish additional evidence and argument in 
support of her appeal.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  




Since no additional evidence or argument was submitted by the 
appellant in support of her appeal within the prescribed time 
period, the Board is proceeding with appellate consideration 
of the issue of entitlement to service connection for the 
cause of the veteran's death.


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The certificate of death shows the veteran died on July [redacted] 
1987 while a patient at Veterans Memorial Medical Center.  

The veteran's death was due to cerebral anoxia (immediate 
cause) pneumonia and probable bronchiectasis (antecedent 
cause), pulmonary tuberculosis (PTB) and pulmonary 
insufficiency (underlying cause) and arteriosclerotic heart 
disease (ASHD) (other significant condition contributing to 
death).  At the time of death, service connection was not 
established for any disability.  At the time of death, 
service connection was not established for any disability.  

Service records show that the veteran's enlistment 
examination in June 1946 showed a normal chest.  In February 
1947, he was seen for complaints of coughing for two weeks 
duration.  It was initially thought that he might have 
possible tuberculosis of the lungs.  However, a physical 
examination showed a negative chest and X-rays were normal.  
His separation examination in April 1949 showed no pertinent 
abnormalities and chest examination including X-rays were 
negative.  The chest was normal.

MJ, M.D., (physician-surgeon) submitted a statement in 1967 
to the effect that he had seen the veteran for asthma in May 
and June 1949, verified by chest X-ray.  It was noted that 
since that time the asthma persisted and treatment had been 
given continuously.  

Received in March 1967 was a statement from GA, M.D., 
certifying treatment of the veteran for bronchial asthma 
since February 1958.

A report of a chest X-ray done in March 1980 is of record 
showing findings of chronic obstructive pulmonary disease 
secondary to bronchial asthma.


Complete hospital treatment records from Veterans Memorial 
Medical Center referring to treatment between April and July 
1987 including the veteran's terminal hospitalization are in 
the file.  Such records reflect a history of initial onset of 
identifiable PTB from 1982.  He was admitted in May 1987 and 
certified in June 1987 as having far advanced, active 
pulmonary tuberculosis (based on positive sputum and smears), 
compensated cor pulmonale, pulmonary insufficiency, probable 
bilateral bronchiectasis, and arteriosclerotic cardiovascular 
disease, III-C, and decubitus ulcer.  No history of prior 
cardiovascular disease prior to that time was noted.  On a 
cardiovascular evaluation the veteran's wife denied knowledge 
of any previous heart condition.  

In a subsequent statement received in 1995 from Dr. VN Sta. 
Maria, M.D., it was reported that the veteran had been 
treated by him from 1950 to 1980, off and on, for PTB, ASHD, 
pneumonia and cerebral anoxia among other disabilities.  He 
stated that the veteran had consulted him and he had 
prescribed medications for the veteran until 1980.  It was 
noted that X-rays and clinical records were unavailable due 
to fire that gutted the house.  

A memorandum of credibility was prepared by the RO regarding 
the statement submitted by Dr. VN Sta. Maria, M.D.

Received in December 1996 was a statement from MJ Jr., M.D., 
reporting that the veteran received treatment between May 
1949 and February 1975 for PTB as well as acute bronchitis 
and anemia with gastritis.  He indicated that the veteran's 
records had been damaged by flood or typhoons, some had been 
lost in moves from a previous clinic, and the evidence of 
record was based on old files.

Received in December 1996 was a statement from GA, M.D., to 
the effect that he had treated the veteran for PTB and 
asthma.  No dates were provided.

Received in December 1996 was information from SVF, M.D., 
showing the veteran received treatment for PTB in March 1980. 

Received in December 1996 was information from HQT, M.D 
showing the veteran received treatment for PTB in March 1987. 

In a February 1997, MJ Jr., M.D. reported information 
pertaining an individual other than the veteran.  MJ Jr., M.D 
also indicated noted that his father, MJ Sr., M.D., was 
deceased. 

Received in February 1997 was a statement from HT, M.D., to 
the effect that the veteran had been seen in March 1987 with 
complaints of prior pulmonary tuberculosis (PTB).  Clinical 
findings at that time showed a marked dyspneic patient with 
crepitant rales in all lung fields and diminished breath 
sounds bilaterally.  Past history showed he had been treated 
as a case of PTB.  The physician's statement was to the 
effect that a chest X-ray was not done; the veteran went home 
on the third day against medical advice. 

Received in March 1997 was information from HQT, M.D showing 
the veteran received treatment for PTB in March 1987. 

Another statement from Dr. GA was received in March 1997 to 
the effect that the veteran had been diagnosed as having PTB 
and asthma with various symptoms, for which he had been given 
medications in 1958 and 1967. 

In statement dated in July 1997, Dr. GA noted the veteran had 
been diagnosed as having PTB and asthma with various 
symptoms, for which he had been given medications in 1958 and 
1967.  X-ray films were no longer available because of fire 
at the Ragay Health Dispensary in 1968.

A statement from a local Fire Marshall in July 1997 verified 
that a fire destroyed the Ragay Health Dispensary in April 
1968.  The health facility was totally gutted.  


Criteria

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 
38 C.F.R. § 3.312 (1999).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).



Where a veteran served ninety (90) days or more during a 
period of war and cardiovascular disease including ASHD 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, or PTB within 
three years from date of termination of such service such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309(1999).

Service connection for active PTB may be established upon the 
showing of X-ray evidence in active service.  When under 
consideration on this basis, all available service department 
films and subsequent films will be secured and read by VA 
specialists at designated stations who should have a current 
examination report and X-ray study.  38 C.F.R. 3.370(a) 
(1999).

In addition, where the veteran was examined at time of 
entrance into active service but X-ray was not made, or if 
made, is not available and there was no notation or other 
evidence of active or inactive reinfection-type pulmonary 
tuberculosis existing prior to such entrance, it will be 
assumed that the condition occurred during service and direct 
service connection will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during service in the 
manner prescribed in 
38 C.F.R. § 3.370(a), unless lesions are first shown so soon 
after entry on active service as to compel the conclusion, on 
the basis of sound medical principles, that they existed 
prior to entry on active service.  38 C.F.R. § 3.370(b) 
(1999).






Moreover, diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment. 
38 C.F.R. § 3.371, 3.374 (1999)

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. 
§§ 3.303(a), 3.304 (1996); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).



Analysis

In Cacalda v. Brown, 9 Vet. App. 261 (1996), the Court held 
that medical statements of treatment for pulmonary 
tuberculosis within the three year presumptive period, 
despite the lack of clinical activity, created the 
possibility that PTB developed in service or shortly, 
thereafter.  Id. at 262-263.  Therefore, the 1996 statement 
from M J Jr., M.D., noting the veteran's treatment of PTB 
during the applicable three-year presumptive period, and the 
death certificate's indication that PTB was an underlying 
cause of death, appear to establish that the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is well-grounded.  

Accordingly, the Board finds that the appellant's claim of 
entitlement to service connection for service connection for 
the cause of the veteran's death is plausible and capable of 
substantiation, and is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

VA, therefore, has a duty to assist the appellant in the 
development of facts pertinent to her claim.  In this regard, 
the Board notes that additional development of the record is 
required and is addressed in the remand portion of the 
decision.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded, to this extent the 
appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that despite the previous development of the 
evidence in this case pursuant to the provisions of 38 
U.S.C.A. § 5107(a), the Board may not overlook the fact that 
VA has not attempted to obtain any available pertinent 
clinical records and objective findings from M.E. Jamito, 
Jr., M.D. (General-Vascular Surgeon), to support the 
diagnosis of PTB while treating the veteran between May 1949 
and February 1975.  Dr. Jamito Jr., sent records pertaining 
to the wrong individual.  There has been no attempt to 
correct the problem by the RO.  M.E. Jamito, Jr., M.D 
indicated that while the veteran's medical records had been 
damaged, the reported information was taken from old existing 
files.  

Additionally, the RO should also ascertain whether Dr. Jamito 
Jr., himself, or his father Dr. Jamito Sr. (deceased) treated 
the veteran for PTB between May 1949 and February 1975.  The 
Board recognizes that an earlier statement of record dated in 
February 1967 from Dr. Magno V. Jamito, M.D. (Physician-
Surgeon) solely referred to treatment for bronchial asthma 
from May 20, 1949 to February 1967.  


There was no suggestion of the presence of PTB on the earlier 
document.  The RO should also afford the appellant an 
opportunity to submit any additional argument and evidence in 
support of her claim.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999) and to ensure full compliance with due 
process requirements the case is REMANDED to the RO for 
further development as follows:

1.  The RO should inform the appellant 
that she may submit any additional 
evidence and argument in support of her 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  Any obtained evidence should be 
associated with the claims file.

2.  The RO should obtain all outstanding 
pertinent clinical records and objective 
findings from M.E. Jamito, Jr., M.D. 
(General-Vascular Surgeon), to support 
the diagnosis of PTB while the veteran 
was treated between May 1949 and February 
1975.  (M.E. Jamito, Jr., M.D indicated 
that while the veteran's medical records 
had been damaged, the reported 
information was taken from old existing 
files.)  

Additionally, the RO should also 
ascertain whether Dr. Jamito Jr., 
himself, or his father Dr. Jamito Sr. 
(deceased) treated the veteran for PTB 
between May 1949 and February 1975.  The 
RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.  Any obtained 
evidence should be associated with the 
claims file. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death based upon all pertinent 
laws and regulations including the 
provisions of 38 C.F.R. §§  3.307, 3.309, 
3.371 and 3.374(c) (1999). 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







